Case 2:20-cv-04305-DDP-SK Document 1 Filed 05/12/20 Page 1 of 34 Page ID #:1




 1   Holly Pranger (SB#215270)
 2
     Scott Lonardo (SB#285001)
     PRANGER LAW PC
 3   88 Guy Place, Suite 405
 4
     San Francisco, CA 94105
     Tel: (415) 885-9800
 5   Fax: (415) 944-1110
 6
     hpranger@prangerlaw.com
     slonardo@prangerlaw.com
 7
     Attorneys for Plaintiff Healthvana, Inc.
 8

 9                         UNITED STATES DISTRICT COURT
10                        CENRAL DISTRICT OF CALIFORNIA
11

12   HEALTHVANA, INC.,                           Case No. 2:20-cv-4305
                                                ___
13   a Delaware corporation,                    PLAINTIFF’S COMPLAINT FOR:
14
                  Plaintiff,                      1. TRADEMARK INFRINGEMENT
15         v.                                        [15 U.S.C. § 1114]
                                                  2. UNFAIR COMPETITION [15
16
     TELEBRANDS CORP., a New Jersey                  U.S.C. § 1125(a)(1)(A)]
17   Corporation; HEMPVANA, LLC, a                3. CALIFORNIA COMMON LAW
     Delaware Limited Liability Company;             TRADEMARK INFRINGEMENT
18
     BULBHEAD.COM, LLC; a Delaware                   AND UNFAIR COMPETITION
19   Limited Liability Company; and               4. UNFAIR COMPETITION IN
     HEALTH BLOOM, LLC, a Delaware                   VIOLATION OF CAL. BUS. &
20
     Limited Liability Company,                      PROF. CODE, § 17200, ET SEQ.
21                                                5. FALSE ADVERTISING [15. U.S.C.
                  Defendants.                        § 1125(a)(1)(B)]
22
                                                  6. FALSE ADVERTISING IN
23                                                   VIOLATION OF CAL. BUS. &
                                                     PROF. CODE, § 17200, ET SEQ.
24
                                                  7. VIOLATION OF THE
25                                                   ANTICYBERSQUATTING
                                                     CONSUMER PROTECTION ACT
26
                                                     [15. U.S.C. § 1125(d)]
27
                                                  JURY TRIAL DEMANDED
28

     COMPLAINT
Case 2:20-cv-04305-DDP-SK Document 1 Filed 05/12/20 Page 2 of 34 Page ID #:2




 1         Plaintiff Healthvana, Inc. (“Healthvana”), for its complaint against defendants
 2   Telebrands Corp. (“Telebrands”), Hempvana, LLC (“Hempvana”), Bulbhead.com,
 3   LLC (“Bulbhead”), and Health Bloom, LLC (collectively, “Defendants”) alleges as
 4   follows:
 5                              NATURE OF THE ACTION
 6          1.   This action for trademark infringement and false advertising
 7   demonstrates how a crisis brings out the best in some companies and the worst in
 8   others.
 9          2.   Since 2014, Plaintiff Healthvana has operated with the mission to help
10   improve healthcare through the use of technology. This small Los Angeles-based
11   company makes a big impact throughout the country by offering its digital health
12   platform where healthcare providers can better manage and communicate with their
13   patients, while providing patients a mobile phone friendly way of staying on top of
14   their health. Healthvana’s platform has delivered over 15 million lab results to
15   patients in more than twenty states across the United States under the registered
16   trademark HEALTHVANA. In the face of the COVID-19 pandemic, Healthvana
17   immediately expanded its respected platform, which is particularly well-suited to
18   the testing demands of the crisis, to work with healthcare providers, cities, states,
19   and businesses. It is also assisting with digital contact tracing and providing other
20   valuable information such as heat maps to help track infection trends.
21          3.   Healthvana’s platform is so successful and trusted that the City of Los
22   Angeles and Los Angeles County recently designated Healthvana to deliver test
23   results at many of their drive-thru and walk-thru testing centers, including eight
24   testing centers in the City of Los Angeles and ten centers in other parts of Los
25   Angeles County. Healthvana’s employees are engaging in a tireless effort to help
26   combat the COVID-19 crisis and ultimately provided the critical information that
27   can empower people to stop the spread of this infection and possibly end the
28   pandemic.
                                               2
     COMPLAINT
Case 2:20-cv-04305-DDP-SK Document 1 Filed 05/12/20 Page 3 of 34 Page ID #:3




 1         4.    On the other hand, in the face of the COVID-19 pandemic, Defendant
 2   Telebrands, “the foremost consumer products direct to marketing company in the
 3   world,” and its affiliates launched an instant business running national television
 4   ads promising delivery of “Healthvana” hand sanitizer for $14.99 per bottle.
 5   Defendant Health Bloom, believed to be organized at the direction of Telebrands,
 6   was incorporated on March 5, 2020 as the COVID-19 crisis unfolded in the United
 7   States, and the website www.healthvanafoam.com was registered on March 12,
 8   2020. Defendants’ sales of “Healthvana” hand sanitizer began around March 18,
 9   2020, and for weeks later, angry customers who had been charged high prices but
10   who had not received delivery of their hand sanitizer targeted the real Healthvana
11   with their complaints and anger.
12         5.    Because Defendants used Healthvana’s registered HEALTHVANA
13   trademark to sell their hand sanitizer, the backlash was directed not at Defendants,
14   but at Healthvana. Angry consumers took to social media to accuse Healthvana of
15   “profit over people” and “taking advantage of people during a crisis by jacking up
16   prices on things that were hoarded.” Healthvana was accused on social media of
17   being “Liars!,” and consumers called for the federal government to investigate
18   Healthvana. A credit card fraud department contacted Healthvana about charges
19   for hand sanitizer products that raised red flags. Messages submitted through the
20   Healthvana website were filled with expletives and accused Healthvana of “price
21   gouging” and being a “bunch of crooks.” As a result, Healthvana was forced to
22   take valuable time and effort from its COVID-19 testing efforts to defend its name,
23   explain to hundreds of upset people that it was a trusted source for COVID-19 test
24   results, not a hand sanitizer retailer, and respond to the angry queries from confused
25   consumers who were demanding delivery of product or refunds. The trust and
26   relationships that Healthvana worked so hard for years to build suddenly came into
27   question as investors, partners, and customers saw television ads of its distinctive
28   “Healthvana” name attached to an over-priced hand sanitizer.
                                               3
     COMPLAINT
Case 2:20-cv-04305-DDP-SK Document 1 Filed 05/12/20 Page 4 of 34 Page ID #:4




 1         6.    Although Healthvana put Defendants on notice of its infringing conduct
 2   on March 20, 2020, Defendants did not rebrand to “Handvana” until weeks later in
 3   early April 2020. Even then, the confusion and anger continued and still persists as
 4   of the filing of this Complaint. Angry consumers who have not received their
 5   orders from Defendants, and who see “Healthvana” on their credit card statements,
 6   continue to contact Healthvana. Defendants also continue to prosecute applications
 7   to register the HEALTHVANA mark with the U.S. Patent and Trademark Office.
 8   Healthvana brings this action to stop Defendants’ unlawful and harmful conduct, to
 9   force Defendants to publicly correct the record, and to compensate Healthvana for
10   the damages it has suffered.
11                             JURISDICTION AND VENUE
12         7.    This is a civil action for, inter alia, trademark infringement, unfair
13   competition, false advertising, and cybersquatting. See 15 U.S.C. §§ 1114; 1125.
14         8.    This Court has original jurisdiction pursuant to 15 U.S.C. § 1121
15   (Lanham Act), 28 U.S.C. § 1331 (federal question jurisdiction), 28 U.S.C. § 1338
16   (trademark, copyright, and unfair competition), and supplemental jurisdiction over
17   the related state law claims pursuant to 28 U.S.C. § 1367.
18         9.    This Court has personal jurisdiction over Defendants because
19   Defendants do and have done substantial business in this district, including
20   operating interactive websites at www.healthvanafoam.com,
21   www.handvanafoam.com, www.bulbhead.com, www.myhydrocleangel.com,
22   offering to sell and ship their infringing hand sanitizer, shampoo, and gel products
23   throughout the country, including in this District, have caused confusion among
24   consumers throughout the country, including among consumers residing in this
25   District, and have committed willful and deliberate acts and omissions with
26   knowledge that the effects of such acts and omissions would harm Healthvana in
27   the State of California and in this District.
28         10.   Venue is proper in this Division of this Judicial District pursuant to 28
                                                4
     COMPLAINT
Case 2:20-cv-04305-DDP-SK Document 1 Filed 05/12/20 Page 5 of 34 Page ID #:5




 1   U.S.C. § 1391(b)(2) and (b)(3).
 2                                        PARTIES
 3         11.    Plaintiff Healthvana is a corporation organized under the laws of the
 4   State of Delaware with a business address at 7162 Beverly Blvd., #238, Los
 5   Angeles, California 90036. Healthvana is the owner of the federally registered
 6   HEALTHVANA trademark (the “HEALTHVANA Mark”) that Defendants have
 7   infringed willfully.
 8         12.    Defendant Hempvana is a limited liability company organized under
 9   the laws of the State of Delaware with a business address at 2901 Collins Ave.,
10   Miami Beach, Florida 33140. Hempvana offered the infringing Healthvana hand
11   sanitizer, gel, and shampoo for sale on the website www.healthvanafoam.com.
12   Hempvana also owns U.S. Application Serial Nos. 88504451 and 88784770 to
13   register the mark HEALTHVANA for a variety of goods, including pharmaceuticals
14   and vitamin and mineral supplements.
15         13.    Defendant Bulbhead is a limited liability company organized under the
16   laws of the State of Delaware with a business address at 79 Two Bridges Road,
17   Fairfield, New Jersey 07004. On information and belief, Defendant Telebrands
18   launched Bulbhead in or around 2015 to build a long-term branding effort around
19   “bright ideas.” Bulbhead offered the infringing Healthvana hand sanitizer, gel, and
20   shampoo for sale on its website, www.bulbhead.com.
21         14.    Defendant Telebrands is a corporation organized under the laws of the
22   State of New Jersey with a business address at 79 Two Bridges Road, Fairfield, New
23   Jersey 07004. Telebrands shares the same business address as Bulbhead.
24   Telebrands describes itself as “a leading direct television marketing company and
25   the original creator of the ‘As Seen On TV’ logo and category of trade.” Telebrands
26   claims copyright ownership over the website www.healthvanafoam.com through
27   which Defendants have sold their infringing products.
28         15.    Defendant Health Bloom is a corporation organized and existing under
                                               5
     COMPLAINT
Case 2:20-cv-04305-DDP-SK Document 1 Filed 05/12/20 Page 6 of 34 Page ID #:6




 1   the State of Delaware with a business address at 2901 Collins Ave., Miami Beach,
 2   Florida 33140. Health Bloom shares the same business address as Hempvana.
 3   Health Bloom owns U.S. Application Serial No. 88847447 to register the mark
 4   HEALTHVANA HYDROCLEAN for “Disinfecting wipes; disinfectant sprays;
 5   disinfectants; disinfecting handwash; disinfectant soap; hand sanitizer and
 6   disinfecting foam” and U.S. Application Serial No. 88840561 to register the mark
 7   HEALTHVANA for a variety of goods, including preparations for pain and dietary
 8   and nutritional supplements.
 9       HEALTHVANA’S HIPAA-SECURE, MOBILE FRIENDLY PORTAL
10         16.     Since 2014, Healthvana has been operating as a digital health platform
11   used by healthcare providers and patients throughout the United States, primarily
12   those focusing on prevention and management of HIV and sexually transmitted
13   infections.
14         17.     Healthvana’s platform digitally delivers test results through a secure
15   portal, including to patients’ mobile phones, through its website and applications,
16   which are compliant with the Health Insurance Portability and Accountability Act
17   (“HIPAA”). To date, Healthvana has delivered more than 15 million lab results to
18   more than 400,000 patients nationwide.
19         18.     Healthvana also allows healthcare providers to conduct contact-free
20   mobile-registration intake, allowing patients to check in to visits from any tablet,
21   smartphone, or computer.
22         19.     Healthvana has built its business on trust and relationships, earning the
23   confidence of patients and healthcare providers alike through the proven track
24   record of its secure platform.
25         20.     Because of its proven track record in secure test result delivery and
26   contact-free registration intake, Healthvana is especially well-suited to make a
27   much-needed and meaningful impact with COVID-19 testing efforts.
28
                                                6
     COMPLAINT
Case 2:20-cv-04305-DDP-SK Document 1 Filed 05/12/20 Page 7 of 34 Page ID #:7




 1       HEALTHVANA’S INSTRUMENTAL ROLE IN COVID-19 TESTING
 2          21.    Healthvana has been on the forefront of efforts to combat the COVID-
 3   19 virus by operating as an all-in-one digital test results delivery, contact tracing,
 4   and reporting platform. It currently works with healthcare providers, companies,
 5   cities, and states as part of that effort.
 6          22.    Since the start of the COVID-19 pandemic, Healthvana has delivered
 7   more than one hundred thousand COVID-19 test results directly to patients’ mobile
 8   phones. Below is a screenshot of a sample of how a test result might appear on the
 9   mobile phone of a patient receiving COVID-19 test results.
10

11

12

13

14

15

16

17

18

19

20

21

22

23
            23.    A test result will report either a finding of “Negative,” meaning the test
24
     found no evidence that the patient was infected with the COVID-19 virus;
25
     “Positive,” meaning that the coronavirus that causes COVID-19 was detected; or
26
     “Need New Sample,” meaning that there was a problem with the sample or the
27
     information the patient provided and the test cannot be completed.
28
                                                  7
     COMPLAINT
Case 2:20-cv-04305-DDP-SK Document 1 Filed 05/12/20 Page 8 of 34 Page ID #:8




 1         24.    Healthvana provides patients with a mobile record that they can share
 2   with doctors, employers, and people with which they have been in contact. This is
 3   critical to helping patients obtain the care they need and to permit everyone from
 4   front-line workers to epidemiologists understand who may have been exposed to the
 5   COVID-19 virus.
 6         25.    In addition to providing test results and a mobile record, Healthvana
 7   provides its customers with advanced reporting tools and heat maps allowing them
 8   to identify trends of infections in certain areas. This information can allow entities
 9   like state and local governments to better understand where COVID-19 “hot spots”
10   are developing to devote resources to targeted areas.
11         26.    Because of the importance of Healthvana’s digital test results delivery,
12   contact tracing, and reporting platform to fighting the COVID-19 pandemic,
13   Healthvana has been involved in discussions with all levels of the government
14   across the United States
15         27.    The City of Los Angeles and Los Angeles County have designated
16   Healthvana to deliver test results at many of their drive-thru and walk-thru testing
17   centers, including testing centers at the Hotchkin Memorial Training Center, the
18   Hansen Dam Recreaction Center, the Crenshaw Christian Center, VA Lot 15 (Jackie
19   Robinson Stadium), Lincoln Park, Carbon Health/Echo Park, West Valley, Kedren
20   Community Health Center, Antelope Valley Mall, Pomona Fairplex Gate 17, South
21   Bay Galleria, Santa Clarita, East LA College, Charles R. Drew Campus, San Gabriel
22   Valley Airport, Bellflower City Hall, The Forum, and Harbor UCLA Hospital.
23                      HEALTHVANA’S TRADEMARK RIGHTS
24         28.    Healthvana has been using the HEALTHVANA Mark continuously
25   throughout the United States since 2014 in connection with its digital health
26   platform. In that time, Healthvana has spent a substantial amount of time, money
27   and resources to promote, advertise, and protect the HEALTHVANA Mark, and it
28   has developed extremely valuable goodwill in the HEALTHVANA mark.
                                                8
     COMPLAINT
Case 2:20-cv-04305-DDP-SK Document 1 Filed 05/12/20 Page 9 of 34 Page ID #:9




 1         29.    Healthvana also owns U.S. Federal Trademark Registration No.
 2   4,857,628 for the HEALTHVANA Mark for use in connection with a variety of
 3   goods and services, including its software and app that allows patients and
 4   healthcare providers to manage personal medical records and consulting services in
 5   the field of healthcare and a website featuring health care information. A true and
 6   correct copy of U.S. Registration No. 4,857,628 is attached to this Complaint as
 7   Exhibit A.
 8         30.    Healthvana applied to register HEALTHVANA on July 8, 2014, and
 9   U.S. Registration No. 4,857,628 issued on November 24, 2015.
10         31.    Under the Lanham Act, Healthvana’s registration of the
11   HEALTHVANA Mark is prima facie evidence of the validity of the
12   HEALTHVANA Mark, Healthvana’s ownership of the HEALTHVANA Mark, and
13   Healthvana’s exclusive right to use the HEALTHVANA Mark in commerce on or in
14   connection with the goods or services specified in the registration. See 15 U.S.C.
15   § 1115(a).
16         32.    Under the Lanham Act, Healthvana’s registration of the
17   HEALTHVANA Mark also constitutes constructive notice to the public, including
18   Defendants, of Healthvana’s claim of ownership of the HEALTHVANA Mark. See
19   15 U.S.C. § 1072.
20       DEFENDANTS’ EFFORTS TO CAPITALIZE ON INCREASED HAND
21                       SANITIZER DEMAND DUE TO COVID-19
22         33.    As the COVID-19 pandemic spread throughout the world and the
23   United States in February and March 2020, demand for hand sanitizer products
24   increased as people around the world sought these products to kill viruses such as
25   COVID-19. For example, a CNBC article dated March 3, 2020, 1 entitled Sales Of
26

27   1
      Available at https://www.cnbc.com/2020/03/03/coronavirus-hand-sanitizer-sales-
     surge-leading-to-price-hikes.html.
28
                                               9
     COMPLAINT
Case 2:20-cv-04305-DDP-SK Document 1 Filed 05/12/20 Page 10 of 34 Page ID #:10




  1   Hand Sanitizer Are Skyrocketing Due To The Coronavirus, Leading To Rationing
  2   and Price Hikes, cited a Nielsen report stating that “hand sanitizer purchases in the
  3   United States were up 73% during the four weeks until February 22, with analysts
  4   predicting sales ‘won’t peak for some time.’”
  5         34.    On information and belief, one or more Defendants began selling hand
  6   sanitizer products under the name “Healthvana” on or around March 18, 2020,
  7   including through a website at www.healthvanafoam.com.
  8         35.    According to the WHOIS query and response protocol that provides
  9   information about domain name registrations, the domain
 10   www.healthvanafoam.com was registered on March 12, 2020. The records for this
 11   domain do not reveal the owner of the domain because it was registered using a
 12   privacy protection service.
 13         36.    According to the incorporation records from the Delaware Secretary of
 14   State, Defendant Health Bloom was incorporated on March 5, 2020. Health Bloom
 15   shares the same business address as Defendant Hempvana in Miami Beach, Florida.
 16         37.    Two weeks after its incorporation, on March 25, 2020, Health Bloom
 17   filed U.S. Application Serial No. 88/847,447 to register the trademark
 18   HEALTHVANA HYDROCLEAN for “Disinfecting wipes; disinfectant sprays;
 19   disinfectants; disinfecting handwash; disinfectant soap; hand sanitizer and
 20   disinfecting foam.”
 21         38.    A true and correct copy of Defendants’ www.healthvanafoam.com
 22   website is attached hereto as Exhibit B, and a screenshot of a portion of the website
 23   is shown below:
 24

 25

 26

 27

 28
                                                10
      COMPLAINT
Case 2:20-cv-04305-DDP-SK Document 1 Filed 05/12/20 Page 11 of 34 Page ID #:11




  1

  2

  3

  4

  5

  6

  7

  8

  9
 10

 11

 12

 13

 14

 15

 16         39.    Through the www.healthvanafoam.com website, one or more
 17   Defendants offered “Healthvana” hand sanitizer for sale in three different quantities
 18   and prices: a single bottle of seven fluid ounces for $14.99 plus $6.99 in shipping
 19   and handling, a six-pack of bottles for $77.94 with free shipping and handling, and a
 20   twelve-pack of bottles for $119.88 with free shipping and handling. A true and
 21   correct copy of a screen shot of the www.healthvanafoam.com website is shown
 22   below:
 23

 24

 25

 26

 27

 28
                                               11
      COMPLAINT
Case 2:20-cv-04305-DDP-SK Document 1 Filed 05/12/20 Page 12 of 34 Page ID #:12




  1

  2

  3

  4

  5

  6

  7

  8

  9
 10

 11

 12

 13

 14

 15

 16         40.    On information and belief, one or more Defendants aggressively
 17   marketed the infringing “Healthvana” hand sanitizer product, including through
 18   television commercials, Defendants’ websites, and social media such as YouTube.
 19         41.    Telebrands describes itself as “a leading direct television marketing
 20   company and the original creator of the ‘As Seen On TV’ logo and category of
 21   trade.” On information and belief, Telebrands assisted in the marketing of the
 22   Healthvana hand sanitizer, including on television networks such as Fox News.
 23         42.    One or more Defendants also advertised the “Healthvana” hand
 24   sanitizer through YouTube videos which received tens of thousands of views.
 25         43.    According to one litigation tracking tool, Telebrands has been named as
 26   a defendant in 135 lawsuits, and according to other public records, Telebrands
 27   settled a fraud investigation by the New Jersey Attorney General’s office for
 28   $550,00, and recently lost a $12.3 million jury verdict for willful patent
                                                12
      COMPLAINT
Case 2:20-cv-04305-DDP-SK Document 1 Filed 05/12/20 Page 13 of 34 Page ID #:13




  1   infringement.
  2               WIDESPREAD CONSUMER CONFUSION AND ANGER
  3         44.    Defendants’ “Healthvana” hand sanitizer immediately generated
  4   consumer confusion and anger directed at Plaintiff Healthvana, exacerbated by the
  5   widespread marketing on television and online.
  6         45.    Starting on March 19, 2020, approximately one day after Defendants
  7   began selling the “Healthvana” hand sanitizer, Plaintiff Healthvana began to receive
  8   correspondence from confused consumers who had ordered, or attempted to order,
  9   Defendants’ “Healthvana” hand sanitizer.
 10         46.    Healthvana quickly realized that consumers had seen advertisements
 11   for “Healthvana” hand sanitizer and had gone to Healthvana’s website at
 12   www.healthvana.com to inquire about the product, which website has a page that
 13   permits users to submit messages.
 14         47.    For example, of the many communications Healthvana received on
 15   March 19, 2020 through its website, one confused consumer wrote to Healthvana: “I
 16   tried to order healthvana foam tonight The automated system decided to do it’s [sic]
 17   thing after I gave my credit card number. I don’t know what its [sic] sending or how
 18   much they are charging because they told me nothing … I need someone to call me
 19   ASAP at the number above or [redacted].”
 20         48.    On March 20, 2020, another confused consumer wrote to Healthvana:
 21   “How to get the sanitizer shown on a commercial I saw on Fox News channel. The
 22   commercial said to go to the website, but I see nothing on here about it.”
 23         49.    Many other users submitted similar inquiries, accusing Healthvana of
 24   not honoring a discount code and overcharging for the product.
 25         50.    To combat this confusion, on March 20, 2020, Healthvana’s CEO
 26   Ramin Bastani clarified publicly via Twitter that Healthvana was not affiliated with
 27   “Healthvana” hand sanitizer and “tagged” Telebrands, Bulbhead, and Telebrands
 28   CEO AJ Khubani to request that they cease using the HEALTHVANA Mark,
                                               13
      COMPLAINT
Case 2:20-cv-04305-DDP-SK Document 1 Filed 05/12/20 Page 14 of 34 Page ID #:14




  1   writing “Please remove our registered trademark name @TeleBrands
  2   @BulbHeadIdeas @AJKhubani.” A true and correct copy of a screenshot of the
  3   tweet is shown below:
  4

  5

  6

  7

  8

  9
 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22         51.   Unfortunately, Healthvana’s disclaimer to consumers did not stem

 23   consumer confusion, and its demand to Telebrands and Bulbhead went unanswered.

 24   Indeed, five days after Healthvana’s public effort to correct the mounting trademark

 25   confusion, on March 25, 2020, Health Bloom doubled down and filed U.S.

 26   Application Serial No. 88/847,447 to register the trademark HEALTHVANA

 27   HYDROCLEAN for “Disinfecting wipes; disinfectant sprays; disinfectants;

 28   disinfecting handwash; disinfectant soap; hand sanitizer and disinfecting foam.”

                                               14
      COMPLAINT
Case 2:20-cv-04305-DDP-SK Document 1 Filed 05/12/20 Page 15 of 34 Page ID #:15




  1          52.   On March 22, 2020, one consumer wrote to Healthvana: “I am a little
  2   confused. I saw an ad on tv to order some hand sanitizer at healthvanafoam.com. Is
  3   that you?”
  4         53.    Another consumer wrote to Healthvana: “There is a product advertised
  5   on a website called healthvanafoam.com. Is this you? Are they affiliated with you
  6   in any way? Or is it a scam? I’m asking because they’re advertising hand sanitizer
  7   for sale.”
  8         54.    Soon thereafter, consumer confusion turned to anger directed at
  9   Healthvana. On information and belief, and based on the experiences of
 10   Healthvana’s and undersigned counsel’s use of the www.healthvanafoam.com
 11   website, the www.healthvanafoam.com website became inoperable in part, and
 12   consumers were unable to order the “Healthvana” hand sanitizer or contact
 13   Defendants. On information and belief, and based on a review of messages from
 14   consumers, this generated more confusion and anger aimed at Healthvana.
 15         55.    On March 25, 2020, one consumer wrote to Healthvana: “You should
 16   be ashamed of yourselves! Price gouging!! 15.00$ for a bottle of hand sanitizer?
 17   WTF. Should be fined for raising prices in a time like this! Shameful.”
 18         56.    Confused and angry consumers posted their misdirected complaints
 19   about Healthvana on social media as well. On March 24, 2020, one consumer
 20   tweeted “I was shocked to see your product, a foaming #HandSanitizer being sold
 21   for $14.99 on late night TV? Hospitals, 1st responders and so many are desperate for
 22   this item as well as masks, etc. Disgusted at ‘Profit over People'? What are you
 23   doing? Why? #CoronavirusPandemic.” A true and correct copy of a screenshot
 24

 25

 26

 27

 28
                                               15
      COMPLAINT
Case 2:20-cv-04305-DDP-SK Document 1 Filed 05/12/20 Page 16 of 34 Page ID #:16




  1   showing this post is shown below:
  2

  3

  4

  5

  6

  7

  8

  9
 10

 11

 12

 13

 14

 15         57.   On March 29, 2020, one consumer posted a series of tweets calling
 16   Healthvana “Liars!”, stating that Healthvana needed to be “investigated,” and stating
 17   “Oh pleazzzzeee its on your commercials. Taking advantage of people during a
 18   crisis by jacking up prices on things that were hoarded dont make excuses.” A true
 19   and correct copy of this series of tweets is shown below:
 20

 21

 22

 23

 24

 25

 26

 27

 28
                                               16
      COMPLAINT
Case 2:20-cv-04305-DDP-SK Document 1 Filed 05/12/20 Page 17 of 34 Page ID #:17




  1

  2

  3

  4

  5

  6

  7

  8

  9
 10

 11

 12

 13

 14

 15         58.     In addition, Healthvana’s investors and partners inquired as to whether
 16   Healthvana had expanded to the hand sanitizer business, causing embarrassment for
 17   Healthvana’s leadership.
 18         59.     While angry consumers sent messages to Healthvana and posted social
 19   media complaints about Healthvana, Healthvana was busy with its work to combat
 20   COVID-19 and provide important testing support, but instead was forced to devote a
 21   great deal of valuable time to combat the confusion that Defendants were causing.
 22                    DEFENDANTS’ REBRAND TO “HANDVANA”
 23         60.     Unable to receive a response from Defendants, Healthvana retained the
 24   undersigned counsel to send a cease and desist letter to Defendants.
 25         61.     On March 28, 2020, undersigned counsel sent a cease and desist letter
 26   to Hempvana, copying Telebrands and trademark counsel of record for all
 27   Defendants.
 28         62.     On March 30, 2020, counsel for Healthvana and Defendants as well as
                                                17
      COMPLAINT
Case 2:20-cv-04305-DDP-SK Document 1 Filed 05/12/20 Page 18 of 34 Page ID #:18




  1   Healthvana CEO Ramin Bastani and Telebrands COO Bala Iyer held a conference
  2   call to discuss the issues raised in Healthvana’s March 28, 2020 letter. Mr. Bastani
  3   had to step away from his work at a testing center in Los Angeles to join the call.
  4         63.    That same day, March 30, 2020, according to the WHOIS query and
  5   response protocol that provides information about domain name registrations, the
  6   domains www.handvana.com and www.handvanafoam.com were registered. The
  7   records for this domain do not reveal the owner of the domain because it was
  8   registered using a privacy protection service.
  9         64.    On March 31, 2020, Telebrands COO Bala Iyer represented that
 10   Defendants would revise the television commercials to remove reference to
 11   “Healthvana,” would change the trademark for the hand sanitizer product, would
 12   change the website www.healthvanafoam.com by April 1, 2020, and would
 13   communicate to customers to provide contact information for Defendants. In other
 14   discussions, Mr. Byer also represented that Defendants had sold approximately
 15   28,000 units of hand sanitizer per day.
 16         65.    On information and belief, on April 4, 2020, the website
 17   www.healthvanafoam.com was still active.
 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                                18
      COMPLAINT
Case 2:20-cv-04305-DDP-SK Document 1 Filed 05/12/20 Page 19 of 34 Page ID #:19




  1         66.   In the following days, Defendants eventually rebranded to “Handvana”
  2   and moved the website to www.handvanafoam.com. A true and correct copy of a
  3   screenshot of the revised website is shown below:
  4

  5

  6

  7

  8

  9
 10

 11

 12

 13

 14

 15

 16

 17

 18

 19         67.   The “Handvana” website includes a frequently asked questions page
 20   that includes the following question: “Why does Handvana cost so much isn’t this
 21   price gouging?”
 22         68.    On information and belief, the inclusion of this question about price
 23   gouging on the “Handvana” website indicates that consumers have frequently
 24   accused Defendants of price gouging.
 25                     CONTINUED CONFUSION AND ANGER
 26         69.   Despite Defendants’ rebranding to “Handvana,” consumer confusion
 27   and anger directed at Healthvana continued. On information and belief, this
 28   confusion and anger continued because consumers who had ordered “Healthvana”
                                             19
      COMPLAINT
Case 2:20-cv-04305-DDP-SK Document 1 Filed 05/12/20 Page 20 of 34 Page ID #:20




  1   hand sanitizer had not received their orders for weeks and/or the merchant name
  2   appearing on consumers’ credit card statements continued to reflect “Healthvana.”
  3         70.    For example, on April 25, 2020, a consumer wrote to Healthvana: “I
  4   ordered your hand sanitizer advertised on television. I was charged for the same. I
  5   received an email saying it shipped a week ago from California. If I don't receive it
  6   by Monday, I will dispute the charge and refuse delivery. Why doesn't COVID
  7   prevent you from charging my credit card but doesn't seem to in any way impede
  8   your ability to collect my money? I think you're a bunch of crooks.”
  9         71.    When Healthvana responded to the confused consumer to clarify that it
 10   was not the hand sanitizer company, the consumer wrote to Healthvana: “F*%k you.
 11   You took my money and delivered nothing. Shall I take my matter to the FCC (since
 12   it was sold via television)? The FBI because it was fraud committed across state
 13   lines? The California Attorney General? The Better Business Bureau? or just dispute
 14   the charge on my credit card, a**holes.”
 15         72.    A fraud investigator from a credit card company also reached out to
 16   Healthvana to determine if a charge for “bulbhed Healthvana $119.88” was fraud.
 17         73.    Healthvana received handwritten notes and voicemails from confused
 18   consumers inquiring about the status of their order, complaining about being
 19   “grossly overcharged,” or stating “You guys took $127 dollars out of my account
 20   and I have never received any treatment stuff from you guys ….”
 21

 22

 23

 24

 25

 26

 27

 28
                                                 20
      COMPLAINT
Case 2:20-cv-04305-DDP-SK Document 1 Filed 05/12/20 Page 21 of 34 Page ID #:21




  1         74.    In addition, Handvana’s Facebook page at
  2   https://www.facebook.com/handvana still lists “Related Pages” and includes
  3   Plaintiff Healthvana as a “related company.”
  4

  5

  6

  7

  8

  9
 10

 11

 12         75.    On information and belief, Red Copper Pan is another product that
 13   Defendant Telebrands markets. Healthvana is not related to Handvana, Hempvana,
 14   or Red Copper Pan.
 15                        DEFENDANTS’ FALSE ADVERTISING
 16         76.    Defendants also made false or misleading statements in connection
 17   with the promotion of their “Healthvana” hand sanitizer.
 18         77.    The original www.healthvanafoam.com page included a badge stating
 19   “Trusted Brand Since 2015” as shown in Exhibit B and the true and correct copy of
 20   the screenshot below:
 21

 22

 23

 24
            78.    This statement is false because, as stated above, “Healthvana” hand
 25
      sanitizer was not sold until March 2020. Plaintiff Healthvana, however, was
 26
      founded close to this date, in 2014.
 27

 28
                                               21
      COMPLAINT
Case 2:20-cv-04305-DDP-SK Document 1 Filed 05/12/20 Page 22 of 34 Page ID #:22




  1         79.   The original www.healthvanafoam.com page included a badge stating
  2   “Over 100 Million Satisfied Customers” as shown in Exhibit B and the true and
  3   correct copy of the screenshot below:
  4

  5

  6

  7

  8

  9
 10         80.   On information and belief, this statement is false because, as stated
 11   above, “Healthvana” hand sanitizer was not sold until March 2020 and could not
 12   possibly have been sold to “100 Million Satisfied Customers” the same month it
 13   launched.
 14         81.   As shown in Exhibit B and the screenshots below, the “Healthvana”
 15   name was accompanied by a federal trademark registration symbol (®) on the
 16   www.healthvanafoam.com website.
 17

 18

 19

 20

 21         82.   However, only Plaintiff Healthvana owns a federal trademark
 22   registration for HEALTHVANA. None of the Defendants owns a federal trademark
 23   registration for HEALTHVANA.
 24

 25

 26

 27

 28
                                               22
      COMPLAINT
Case 2:20-cv-04305-DDP-SK Document 1 Filed 05/12/20 Page 23 of 34 Page ID #:23




  1         83.    As shown on Exhibit B and the screenshot below, Telebrands claimed
  2   copyright ownership of the website www.healthvanafoam.com with a 2019
  3   copyright notice.
  4

  5

  6

  7

  8

  9
 10

 11

 12         84.    The website www.healthvanafoam.com website was not registered until
 13   March 12, 2020.
 14         85.    The websites at www.healthvanafoam.com and now
 15   www.handvanafoam.com include the statement that “HydroClean™ is formulated in
 16   the USA and uses an ingredient from an FDA registered facility that kills up to
 17   99.9% of germs. So trusted, it’s used in hospitals.” (emphasis added).
 18         86.    On information and belief, the statement “So trusted, it’s used in
 19   hospitals” is likely to mislead consumers into believing that Defendants’
 20   “Healthvana” hand sanitizer is used in hospitals, even though the product was only
 21   released around March 2020, the same time this statement was made.
 22         87.    On information and belief, Defendants falsely and misleadingly
 23   represented that “Healthvana” hand sanitizer is a “Trusted Brand Since 2015” and
 24   has “Over 100 Million Satisfied Customers,” that Defendants own a federal
 25   registration for HEALTHVANA, that Defendants’ website had been active since
 26   2019, and that the “Healthvana” product is “used in hospitals,” to give the false or
 27   misleading impression that the website and “Healthvana” hand sanitizer existed is
 28   an established brand that existed long before the COVID-19 pandemic. On
                                                23
      COMPLAINT
Case 2:20-cv-04305-DDP-SK Document 1 Filed 05/12/20 Page 24 of 34 Page ID #:24




  1   information and belief, this further exacerbated confusion among consumers that
  2   Healthvana was affiliated, connected, or associated with Defendants’ “Healthvana”
  3   products.
  4                                        COUNT I
  5                           Federal Trademark Infringement
  6                                  (15 U.S.C. § 1114(1))
  7         88.    Healthvana incorporates by reference the foregoing allegations as if set
  8   forth fully herein.
  9         89.    Healthvana owns U.S. Registration 4,857,628 for HEALTHVANA for
 10   the following goods and services:
 11       • Class 9: Computer software, namely, downloadable software and mobile
 12          applications for healthcare recipients for managing personal health, locating
 13          providers of healthcare services, communicating with providers of healthcare
 14          services, and obtaining, storing, and sharing personal medical and healthcare
 15          records; and computer software, namely, downloadable software and mobile
 16          applications for healthcare providers for tracking, storing, and sharing
 17          medical and healthcare records with healthcare recipients
 18       • Class 42: Application service provider (ASP) featuring software for use in
 19          connection with medical data and healthcare management, namely,
 20          organizing, tracking, storing, and sharing of health and medical records by
 21          and between healthcare providers and healthcare recipients; providing
 22          software as a service (SaaS) for the storage and verification of the existence
 23          of user and health provider supplied health information and documents, and
 24          the granting and controlling of access to the information and documents;
 25          temporary use of online non-downloadable software and interactive website
 26          featuring technology that allows healthcare recipients to manage personal
 27          health, locate providers of healthcare services, communicate with providers
 28          of healthcare services, and obtaining, store, and share personal health and
                                                24
      COMPLAINT
Case 2:20-cv-04305-DDP-SK Document 1 Filed 05/12/20 Page 25 of 34 Page ID #:25




  1          medical records; providing temporary use of online non-downloadable
  2          computer for healthcare providers for tracking, storing, and sharing
  3          healthcare and medical records with healthcare recipients
  4       • Class 44: Consulting services in the field of healthcare; interactive website
  5          featuring healthcare information for healthcare providers for tracking,
  6          storing, and sharing healthcare and medical records with healthcare recipients
  7         90.    Healthvana filed the application that matured into U.S. Registration
  8   4,857,628 on July 8, 2014, and the registration issued on November 24, 2015.
  9         91.    Healthvana used the HEALTHVANA Mark in commerce prior to the
 10   time Defendants began to use “Healthvana” and before any priority date claimed by
 11   Defendants for “Healthvana.”
 12         92.    Defendants’ use of “Healthvana” is not authorized by Healthvana.
 13         93.    Defendants’ use in commerce of the “Healthvana” mark in connection
 14   with the sale, offering for sale, distribution, or advertising of its products is likely to
 15   cause confusion, or to cause mistake, or to deceive, in violation of the Lanham Act,
 16   15 U.S.C. § 1114.
 17         94.    Defendants acted with knowledge of Healthvana’s exclusive rights and
 18   goodwill in the HEALTHVANA Mark, as Defendants had constructive notice of
 19   Healthvana’s federal trademark registration for HEALTHVANA and actual
 20   knowledge of Healthvana’s rights at least as early as March 20, 2020. On
 21   information and belief, Defendants had actual knowledge of Healthvana’s
 22   HEALTHVANA Mark at the time they attempted to register the domain
 23   www.healthvanafoam.com, on or around March 12, 2020. Accordingly, on
 24   information and belief, Defendants’ conduct is willful, deliberate, and intentional.
 25         95.    Healthvana has suffered damages and irreparable harm as a result of
 26   Defendants’ infringement and will continue to suffer irreparable injury unless
 27   Defendants’ and its officers, agents, and employees, and all persons acting in
 28   concert with them, are enjoined from engaging in any further such acts in violation
                                                  25
      COMPLAINT
Case 2:20-cv-04305-DDP-SK Document 1 Filed 05/12/20 Page 26 of 34 Page ID #:26




  1   of 15 U.S.C. § 1114(1).
  2                                         COUNT II
  3                               Federal Unfair Competition
  4                                (15. U.S.C. § 1125(a)(1)(A))
  5
            96.     Healthvana incorporates by reference the foregoing allegations as if set
  6
      forth fully herein.
  7
            97.     Healthvana uses the HEALTHVANA Mark in interstate commerce for
  8
      a digital health platform and related goods and services since at least as early as July
  9
      2014. Healthvana has been continuously using the HEALTHVANA Mark for such
 10
      products and services from a time prior to the date Defendants began use in
 11
      interstate commerce of “Healthvana” and before any priority date claimed by
 12
      Defendants.
 13
            98.     The HEALTHVANA Mark is inherently distinctive.
 14
            99.     Defendants’ use of “Healthvana” is not authorized by Healthvana.
 15
            100. Defendants’ use in commerce of “Healthvana” is likely to cause
 16
      confusion or mistake or to deceive as to the affiliation, connection, or association of
 17
      Defendants with Healthvana, or as to the origin, sponsorship, or approval of
 18
      Defendants’ goods and services, in violation of 15 U.S.C. § 1125(a)(1)(A).
 19
            101. Defendants acted with knowledge of Healthvana’s exclusive rights and
 20
      goodwill in the HEALTHVANA Mark, as Defendants had constructive notice of
 21
      Healthvana’s federal trademark registration for HEALTHVANA and actual
 22
      knowledge of Healthvana’s rights at least as early as March 20, 2020. On
 23
      information and belief, Defendants had actual knowledge of Healthvana’s
 24
      HEALTHVANA Mark at the time they attempted to register the domain
 25
      www.healthvanafoam.com, on or around March 12, 2020. Accordingly, on
 26
      information and belief, Defendants’ conduct is willful, deliberate, and intentional.
 27
            102. Healthvana has suffered damages and irreparable harm as a result of
 28
                                                26
      COMPLAINT
Case 2:20-cv-04305-DDP-SK Document 1 Filed 05/12/20 Page 27 of 34 Page ID #:27




  1   Defendants’ unfair competition and will continue to suffer irreparable injury unless
  2   Defendants’ and its officers, agents, and employees, and all persons acting in
  3   concert with them, are enjoined from engaging in any further such acts in violation
  4   of 15 U.S.C. § 1125(a)(1)(A).
  5                                        COUNT III
  6                   Trademark Infringement and Unfair Competition
  7                                (California Common Law)
  8         103. Healthvana incorporates by reference the foregoing allegations as if set
  9   forth fully herein.
 10         104. Healthvana possesses common law rights in the HEALTHVANA Mark
 11   in the State of California due to its extensive promotion, sales, and rendering of
 12   services within the State of California.
 13         105. The HEALTHVANA Mark has achieved a high degree of consumer
 14   recognition nationwide and within the State of California.
 15         106. Defendants’ infringement of Healthvana’s HEALTHVANA Mark, as
 16   described above, constitutes common law trademark infringement and unfair
 17   competition in violation of the common law of the State of California.
 18         107. Defendants’ use of “Healthvana” is not authorized by Healthvana.
 19         108. Defendants’ unauthorized use of the HEALTHVANA Mark, as
 20   described above, has caused and is likely to cause confusion as to the source of
 21   Defendants’ products, all to the detriment of Healthvana.
 22         109. Defendants’ acts are willful, deliberate, and intended to confuse the
 23   public and to injury Healthvana.
 24         110. Healthvana has suffered damages and irreparable harm as a result of
 25   Defendants’ infringement and unfair competition and will continue to suffer
 26   irreparable injury unless Defendants’ and its officers, agents, and employees, and all
 27   persons acting in concert with them, are enjoined from engaging in any further such
 28   acts in violation of California common law.
                                                 27
      COMPLAINT
Case 2:20-cv-04305-DDP-SK Document 1 Filed 05/12/20 Page 28 of 34 Page ID #:28




  1                                        COUNT IV
  2                                   Unfair Competition
  3                         (Cal. Bus. & Prof. Code, § 17200, et seq.)
  4         111. Healthvana incorporates by reference the foregoing allegations as if set
  5   forth fully herein.
  6         112. The acts described above constitute unfair competition in violation of
  7   Cal. Bus. & Prof. Code § 17200, et seq.
  8         113. On information and belief, Defendants’ conduct is willful, deliberate,
  9   and intentional.
 10         114. Healthvana has suffered damages and irreparable harm as a result of
 11   Defendants’ infringement and will continue to suffer irreparable injury unless
 12   Defendants’ and its officers, agents, and employees, and all persons acting in
 13   concert with them, are enjoined from engaging in any further such acts in violation
 14   of Cal. Bus. & Prof. Code § 17200, et seq.
 15                                        COUNT V
 16                                Federal False Advertising
 17                               (15. U.S.C. § 1125(a)(1)(B))
 18         115. Healthvana incorporates by reference the foregoing allegations as if set
 19   forth fully herein.
 20         116. As described above, Defendants have used in commerce false or
 21   misleading descriptions of act and/or false or misleading representations in
 22   commercial advertising or promotion which misrepresent the nature, characteristics,
 23   or qualities of Defendants’ goods, services, and/or commercial activities, in
 24   violation of the Lanham Act, 15 U.S.C. § 1125(a)(1)(B).
 25         117. On information and belief, Defendants’ actions in misrepresenting the
 26   nature, characteristics, or qualities of Defendants’ goods or services by making false
 27   or misleading descriptions of fact and/or false or misleading representations of fact,
 28   in commercial advertising or promotion, were willful, deliberate, intentional and/or
                                                28
      COMPLAINT
Case 2:20-cv-04305-DDP-SK Document 1 Filed 05/12/20 Page 29 of 34 Page ID #:29




  1   in bad faith.
  2         118. Healthvana has suffered damages and irreparable harm as a result of
  3   Defendants’ false advertising and will continue to suffer irreparable injury unless
  4   Defendants’ and its officers, agents, and employees, and all persons acting in
  5   concert with them, are enjoined from engaging in any further such acts in violation
  6   of 15 U.S.C. § 1125(a)(1)(B).
  7                                        COUNT VI
  8                                   State False Advertising
  9                         (Cal. Bus. & Prof. Code § 17500, et seq.)
 10         119. Healthvana incorporates by reference the foregoing allegations as if set
 11   forth fully herein.
 12         120. California Business & Professions Code § 17500, et seq. prohibits
 13   various deceptive practices in connection with the dissemination in any manner of
 14   representations which are likely to deceive members of the public to purchase
 15   products and services such as the false advertising described above.
 16         121. Defendants’ acts and practices as described herein have deceived
 17   and/or are likely to deceive consumers.
 18         122. On information and belief, Defendants know that its advertising
 19   statements identified herein are untrue or misleading or, with the exercise of
 20   reasonable care, should have known that its advertising statements identified herein
 21   are untrue or misleading.
 22         123. Healthvana has suffered damages and irreparable harm as a result of
 23   Defendants’ false advertising and will continue to suffer irreparable injury unless
 24   Defendants’ and its officers, agents, and employees, and all persons acting in
 25   concert with them, are enjoined from engaging in any further such acts in violation
 26   of Cal. Bus. & Prof. Code § 17500, et seq.
 27

 28
                                                29
      COMPLAINT
Case 2:20-cv-04305-DDP-SK Document 1 Filed 05/12/20 Page 30 of 34 Page ID #:30




  1                                        COUNT VII
  2                     Anti-Cybersquatting Consumer Protection Act
  3                                   (15 U.S.C. § 1125(d))
  4           124. Healthvana incorporates by reference the foregoing allegations as if set
  5   forth fully herein.
  6           125. On information and belief, one or more Defendants registered and used
  7   the domain www.healthvanafoam.com. The identity of the registrant is hidden
  8   through the registrar’s privacy service.
  9           126. Defendants did not register or use the www.healthvanafoam.com
 10   domain in connection with the bona fide offering of any goods or services before
 11   Healthvana began use of or filed its application to register the HEALTHVANA
 12   Mark.
 13           127. Defendants do not make a bona fide noncommercial or fair use of
 14   Healthvana’s HEALTHVANA Mark on its website hosted at
 15   www.heathvanafoam.com.
 16           128. Defendants had constructive notice of Healthvana’s federal trademark
 17   registration for HEALTHVANA and actual knowledge of Healthvana’s rights at
 18   least as early as March 20, 2020. On information and belief, Defendants had actual
 19   knowledge of Healthvana’s HEALTHVANA Mark at the time they attempted to
 20   register the domain www.healthvanafoam.com, on or around March 12, 2020.
 21           129. Defendants’ acts described above demonstrate a bad faith intent to
 22   profit from Healthvana’s HEALTHVANA Mark in violation of the Anti-
 23   Cybersquatting Consumer Protection Act (“ACPA”), 15 U.S.C. § 1125(d).
 24           130. As a consequence, Healthvana is entitled to an injunction, Defendants’
 25   profits, Healthvana’s damages, statutory damages, and costs of this action.
 26

 27

 28
                                                 30
      COMPLAINT
Case 2:20-cv-04305-DDP-SK Document 1 Filed 05/12/20 Page 31 of 34 Page ID #:31




  1                                       PRAYER
  2        WHEREFORE, Healthvana prays for:
  3        1.    Entry of judgment in favor of Healthvana on all claims.
  4        2.    Preliminary and permanent injunctive relief:
  5                 a. enjoining Defendants from directly or indirectly engaging in any
  6                    further trademark infringement or unfair competition against
  7                    Healthvana, and from aiding, abetting, encouraging, or inducing
  8                    others to do so.
  9                 b. enjoining Defendants from directly or indirectly engaging in any
 10                    further false advertising, and from aiding, abetting, encouraging,
 11                    or inducing others to do so.
 12                 c. requiring Defendants to change the merchant name that appears
 13                    on consumers’ credit card statements when consumers purchase
 14                    the Handvana sanitizer to something easily identifying the source
 15                    and to provide a phone number in the merchant line as well;
 16                 d. requiring Defendants to contact every consumer of the
 17                    “Healthvana” or “Handvana” hand sanitizer product to date with
 18                    an email and written letter with language that is approved by
 19                    Healthvana, to inform consumers that Defendants have changed
 20                    the name of the “Healthvana” hand sanitizer, direct consumers to
 21                    cease contacting Healthvana, and provide explicit contact
 22                    information for Defendants that includes a working and
 23                    responsive email, address and phone number;
 24                 e. requiring Defendants to add a prominent notice to the home page
 25                    of the website at https://handvanafoam.com/ for the next six
 26                    months that explains that Defendants were originally using the
 27                    name “Healthvana” and apologizing for the confusion that such
 28
                                             31
      COMPLAINT
Case 2:20-cv-04305-DDP-SK Document 1 Filed 05/12/20 Page 32 of 34 Page ID #:32




  1                    usage caused with the prior existing company, Healthvana, with
  2                    language that is to be approved by Healthvana;
  3                 f. requiring Defendants to recall all products bearing the
  4                    “Healthvana” name that are in the possession of distributors or
  5                    retailers; and
  6                 g. requiring Defendants to surrender all labels, signs, prints
  7                    packages, wrappers, receptacles, and advertisements bearing the
  8                    “Healthvana” name for destruction.
  9           3. An order directing Defendants to file with this Court and serve upon
 10              Healthvana within thirty (30) days after service upon Defendants of any
 11              injunction herein, a report in writing and under oath setting forth in
 12              detail the manner and form in which Defendants have complied with
 13              the injunction.
 14           4. An order requiring Defendants to withdraw Application Serial Nos.
 15              88/840,561; 88/847,447; 88/504,451; and 88/784,770 for
 16              HEALTHVANA and HEALTHVANA HYDROCLEAN.
 17           5. An accounting and order for Defendants to pay to Healthvana:
 18                 a. All monetary gains, profits, and advantages derived by
 19                    Defendants from the acts complained of herein;
 20                 b. Damages incurred by Healthvana;
 21                 c. Statutory damages for violation of 15 U.S.C. § 1125(d)(1)
 22                    pursuant to 15 U.S.C. § 1117(d) in the amount of $100,000 per
 23                    infringing domain name;
 24                 d. Treble damages as provided by law and pursuant to 15 U.S.C. §
 25                    1117(a);
 26                 e. Punitive and exemplary damages as provided by law and to be
 27                    determined by the Court after a full hearing on the merits and
 28                    pursuant to the laws of the State of California; and
                                              32
      COMPLAINT
Case 2:20-cv-04305-DDP-SK Document 1 Filed 05/12/20 Page 33 of 34 Page ID #:33




  1                 f. Healthvana’s costs and disbursements in this action, including
  2                    reasonable attorneys’ fees and prejudgment and post-judgment
  3                    interest, pursuant to 15 U.S.C. § 1117(a) and the laws of the
  4                    State of California.
  5        6.    An order requiring Defendants to transfer ownership of
  6              www.healthvanafoam.com to Healthvana.
  7        7.    Such other and further relief, in law or equity, as this Court deems just
  8              and proper.
  9
 10                                       Respectfully Submitted,
 11                                       PRANGER LAW PC
 12

 13   Dated: May 12, 2020              By: /s/Holly Pranger
 14                                      Holly Pranger
                                         Scott Lonardo
 15                                      Attorney for Plaintiff Healthvana, Inc.
 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                              33
      COMPLAINT
Case 2:20-cv-04305-DDP-SK Document 1 Filed 05/12/20 Page 34 of 34 Page ID #:34




  1                                DEMAND FOR JURY TRIAL
  2         Plaintiff Healthvana demands trial by jury of all causes of action herein
  3   properly triable to a jury, consistent with Federal Rule of Civil Procedure 38.
  4

  5                                         Respectfully Submitted,
  6                                         PRANGER LAW PC
  7

  8   Dated: May 12, 2020                By: /s/Holly Pranger
  9                                        Holly Pranger
                                           Scott Lonardo
 10                                        Attorney for Plaintiff Healthvana, Inc.
 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                                34
      JURY DEMAND
